Title: To Thomas Jefferson from the Board of War, with Reply, 16–17 March 1780
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas



Sir
War Office Wmsburg Mar. 16th. 1780.

Captain Minnis of General Mulenburgh’s family, who belongs to the 1st. Virginia Continental Regiment, being destitute of active employment, owing to the deficiency of the Virginia Line, has been called on to resume his command in his Regiment, and his company therein being extremely thin, he requests to be honored with the charge of a proportion of the recruits raised under the act concerning Officers Soldiers sailors and marines. We are inclined, with your Excellency’s approbation, to indulge Captain Minnis (who is an enterprizing deserving Officer) in his request. There are about thirty of the Levies above mentioned at the Barracks in the Vicinity of this Town. The Captain Sollicits the appropriation of half that number to his company which he purposes immediately to march on to join General Woodfords Brigade. Should you approve of this measure we will give the necessary directions thereon. We have the honor to remain with respect &c.
Jas. Innes JAS. BARRON
Williamsburg Mar. 17. 1780
I approve of the sending forward to join the Virginia forces under General Woodford all soldiers within the commonwealth enlisted under the act concerning Officers Soldiers Sailors and marines, and not already incorporated into the Virginia Line. But not being sufficiently informed of the State of the Several Regiments and companies in our Line, and supposing it possible that some of them may have greater need of supplies of men than Captain Minnis’s company, I think it better that the appropriation should be made by General Woodford. I think it would be well that Captain Minnis take charge of as many of these levies as can be immediately put into motion, and march them to the Southward, which will probably place his application for them on a favorable ground with General Woodford.

Th: Jefferson

